MEMORANDUM **
Chernor A. Seisay, Jr., a native and citizen of Sierra Leone, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an *790immigration judge’s decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture, and ordering him removed.
Seisay’s sole contention on appeal is that he received ineffective assistance of counsel at his removal hearing. We lack jurisdiction to consider this contention because Seisay did not raise it with the BIA. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 819 (9th Cir.2003). We therefore dismiss Seisay’s petition.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.